Case 1:15-cv-24012-CMA Document 142 Entered on FLSD Docket 02/06/2020 OW)

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “lastructiony for Service of Process by CS. Marshal”
PLAINTIFF COURT CASE NUMBER
Joseph Harvey 15-24012-CIV-ALTONAGA
DEFENDANT TYPE OF PROCESS r
United States of America Summons and complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Claudia Angel - United States Postal Inspection Service

 

AT ADDRESS (Street or RFD, Apartment No., City. State and ZIP Code)
3400 Lakeside Drive, Miramar, FL 33027

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be 1
ved with this F: 285
Joseph Harvey, Pro Se 95553-004 ———
Number of parties to be
Coleman, Low FIC served in this case
P.O. Box 1031 Check for service
Coleman, FL 33521 on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

COURT ORDER REQUIRES PERSONAL SERVICE

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: >] PLAINTIFF TELEPHONF NUMBER DATE
(_} DEFENDANT 08°28/2018
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
T acknowledge receipt for the total. | Total Process | District of District to Signature of Authorized {SMS Deputy or Clerk Date
number of process indicated. Origin Serve .
tone USUI 285 sabe Ne o4__| No. os meen

 

 

 

 

 

 

I hereby certify and return that { [[] have personally served , [1] have legal evidence of serviced’ C}-tive executed as shown in "Remarks", the process described on she
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below

 

(D Ihereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

ame and title of individual served | shown above) . Date Time (J am
. - . ’ “ é
OSC rk Ba Cereal Petron Ascistent Pf f4 9 fe SS lem
Address (complete only different than shown above) Sfgnature of U.S. Marshal or Deputy
PIP Hf
fe
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
(inteluding endeavors) . (Amount of Refund*)
65° p rm:

 

 

 

 

 

 

 

 

| No y~ Works in te Fort lnuderdale /miraarar offie left Cond +0

2 mail sevice optims.

 

FILED BY_AG DC.

 

FEB 06 2020

ANGELA E. NOBLE
CLERK U.S. DIST. CT.
S. D. OF FLA. - MIAMI!

 

 

 

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev 11 18
Case 1:15-cv-24012-CMA Document 142 Entered on FLSD Docket 02/06/2020 Page 2 of 2

* AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 15-24012-CV-ALTONAGA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (pace)
On (date)

© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

a served the summons on (name of individual) N\A Den ire. \?- XS , who is
designated by law to accept service of process on behalf of (name of organization) Las es e ae Lf beter
for ye\. Serpadned  Bacriste date) OY yy G50
© I returned the summons unexecuted because 5 OF
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

 
 

 

Server's signature

Zn, Lob wd LAr}

Printed name and title
U.S. Marshals Service
U.S. Courthouse
333 Constitution Ave., N.W.
Washigging. dds. 20001

Date: / Yel Po

Additional information regarding attempted service, etc:
